UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6595



MICHAEL DAVID WOLFE,

                                             Petitioner - Appellant,

          versus


AL HAYNES, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-17-1)


Submitted:   November 22, 2005            Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael David Wolfe, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael   D.    Wolfe,   a   federal   prisoner,   appeals   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Wolfe v. Haynes, No. CA-04-17-1 (N.D.W.

Va. Mar. 31, 2005).        We grant Wolfe’s motion to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     - 2 -